DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Response to Arguments
Applicant’s arguments, see pages 7-16 from applicant’s remarks, filed 02/02/2021, with respect to claims 1 and 12 have been fully considered and are persuasive.  
Allowable Subject Matter
Claims 1-3, and 5-14 are allowed.
The following is an examiner’s statement of reasons for allowance: The prior art taken either singularly or in combination fails to anticipate or fairly suggest the limitations of the independent claim 1 in such a manner that a rejection under 35 U.S.C. §102 or §103 would be proper.
Regarding claim 1, the prior art fails to teach an optical arrangement for imaging a sample mounted on a sample mount, comprising: the illumination objective lens to rotate the illumination, such that, due to the rotation, the illumination is positioned perpendicular to a central axis of the detection objective lens. Claims 2, 3, and 5-11 are dependent claims, and are therefore allowable. 
Regarding claim 12, the prior art fails to teach a method for imaging a sample in an optical arrangement, comprising: the illumination of the objective lens into the illumination objective lens to rotate the illumination, such that, due to the rotation, the illumination is positioned perpendicular to a central axis of the detection objective lens. Claims 13 and 14 are dependent claims, and are therefore allowable. 

Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure.
US 2018/0188179: Fig. 5A teaches mirror for reflecting light behind the objective lens. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to EPHREM ZERU MEBRAHTU whose telephone number is (571)272-8386.  The examiner can normally be reached on 10 am -6 pm (M-F).
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Thomas Pham can be reached on 571-272-3689.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to 






/EPHREM Z MEBRAHTU/Examiner, Art Unit 2872

/WILLIAM R ALEXANDER/Primary Examiner, Art Unit 2872